Exhibit 10.4

 

* * — CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

COMPANION ANIMAL AAHA MARKETLINK MANAGEMENT AGREEMENT

 

This Agreement dated and effective as of March 1, 2009 is made by and between
PFIZER Inc., 235 East 42nd Street, New York, New York 10017 (hereinafter,
“PFIZER”) and MWI Veterinary Supply Co., 651 S. Stratford Drive, Ste 100,
Meridian, ID 83642 (“MWI”).

 


1.             PFIZER HEREBY AGREES TO SUPPLY MWI AS A DESIGNATED PRODUCT
SUPPLIER FOR THE PFIZER COMPANION ANIMAL PRODUCTS SET FORTH ON EXHIBIT A (THE
“PRODUCTS”), TO PURCHASE FROM PFIZER AND TO RESELL TO CERTAIN SELECTED
VETERINARY HOSPITALS SERVICED BY MWI WHO ARE MEMBERS OF THE AAHA/MARKETLINK
ARRANGEMENT AND LISTED IN EXHIBIT E HERETO, SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS.


 


2.             MWI RECOGNIZES AND AGREES TO THE FOLLOWING:


 


(A)           PFIZER HAS ELECTED TO WORK WITH MWI AS A DESIGNATED SUPPLIER TO
MWI SERVICED HOSPITALS AT THE REQUEST OF MWI. MWI AGREES TO WORK CLOSELY WITH
PFIZER TO COORDINATE LOGISTICS FOR THE SUPPLY OF PRODUCTS TO SUCH HOSPITALS;


 


(B)           PFIZER INTENDS TO SELL TO MWI AS THE LOGISTICS SUPPLIER FOR THE
HOSPITALS. MWI UNDERSTANDS AND AGREES THAT PFIZER HAS, AND MAY IN THE FUTURE,
RUN PROMOTIONS AND OTHER ACTIVITIES THAT WOULD BE SERIOUSLY PREJUDICED IF MWI
RESELLS THE PRODUCTS TO DISTRIBUTORS OR VETERINARIANS WHO WILL RESELL THE
PRODUCTS AS A DISTRIBUTOR. INCENTIVE PAYMENTS UNDER EXHIBIT D HERETO WILL ONLY
BE PAID BY PFIZER TO MWI FOR SALES TO THE HOSPITALS LISTED ON EXHIBIT B BELOW OR
SUCH CUSTOMERS WHO ARE ADDED TO EXHIBIT B BY MUTUAL AGREEMENT OF PFIZER AND MWI.


 


3.             MWI AGREES TO:


 


(A)           USE ITS REASONABLE BEST EFFORTS TO SELL THE PRODUCTS BY FOCUSING
ITS PRIMARY EFFORT AT RESELLING TO VETERINARY HOSPITALS ASSOCIATED WITH MWI AND
TO PET OWNER PHARMACEUTICAL CUSTOMERS OF MWI SERVICED HOSPITALS;


 


(B)           STORE AND HANDLE ITS INVENTORY OF PRODUCTS UNDER CONDITIONS THAT
WILL ENSURE THAT SUCH PRODUCTS RETAIN THEIR POTENCY, PURITY, QUALITY, AND
IDENTITY;


 


(C)           ACCEPT SHIPMENTS FROM PFIZER OF PRODUCT AT MWI 12 WAREHOUSE
LOCATIONS AND PROVIDE ALL APPROPRIATE SHIPMENT AND DELIVERY OPTIONS TO THE
ACCOUNTS SERVICED BY MWI UNDER THIS AGREEMENT;


 


(D)           NOT SELL THE PRODUCTS TO DISTRIBUTORS, MANUFACTURERS OR TO
VETERINARIANS WHO WILL RESELL ANY PFIZER COMPANION ANIMAL PRODUCTS OUTSIDE AN
ESTABLISHED VETERINARY/CLIENT/PATIENT RELATIONSHIP, NOR SHALL MWI SELL THE
PRODUCTS THROUGH BROKERS OR NON-EMPLOYEE AGENTS;


 


(E)           SET ITS RESALE PRICES FOR THE PRODUCTS INDEPENDENTLY AND AT ITS
SOLE DISCRETION;


 


(F)            PROVIDE PFIZER A PROJECTED MONTHLY PURCHASE SCHEDULE BY THE END
OF THE SECOND WEEK OF EACH MONTH;

 

--------------------------------------------------------------------------------


 


(G)           COOPERATE FULLY WITH PFIZER BY ACTIVELY PARTICIPATING IN SUCH
STRATEGY SESSIONS AS PFIZER REASONABLY MAY REQUIRE, FOR THE PURPOSE OF
DEVELOPING PROGRAMS TO INCREASE USE OF THE PRODUCTS; AND TO COOPERATE FULLY WITH
PFIZER IN IMPLEMENTING ALL PROMOTIONS AND SALES CAMPAIGNS FOR THE PRODUCTS;


 


(H)           DISTRIBUTE THE PRODUCTS ONLY UNDER THE LABELING PROVIDED BY
PFIZER; PRESCRIBE, RECOMMEND, SUGGEST, AND ADVERTISE EACH PRODUCT FOR USE ONLY
UNDER THE CONDITIONS STATED IN THE LABELING PROVIDED BY PFIZER; AND OBSERVE ALL
FEDERAL, STATE, AND LOCAL LAWS GOVERNING THE DISTRIBUTION OF ANIMAL DRUGS. IN
THE CASE OF PRODUCTS BEARING THE LEGEND, “CAUTION: FEDERAL LAW RESTRICTS THIS
DRUG TO USE BY OR ON THE ORDER OF A LICENSED VETERINARIAN,” OR ANY SIMILAR
LEGEND, SELL SUCH PRODUCTS ONLY TO OR ON THE ORDER OF A LICENSED VETERINARIAN
FOR USE IN THE COURSE OF HIS OR HER PROFESSIONAL PRACTICE OR TO ANOTHER PERSON
OR ENTITY REGULARLY AND LAWFULLY ENGAGED IN THE USE, DISTRIBUTION OR DISPENSING
OF SUCH LEGEND DRUGS;


 


(I)            MWI AGREES THAT CREDIT LIMITS ESTABLISHED BY PFIZER SHALL BE
SUBJECT TO CHANGE BY PFIZER IN ITS SOLE DISCRETION AND THAT NO SHIPMENTS WILL BE
MADE TO MWI IN EXCESS OF THE ESTABLISHED CREDIT LIMITS;


 


(J)            TAKE NO ACTION, WHETHER OR NOT IDENTIFIED ABOVE, THAT WOULD HARM
THE GOODWILL OR NAME OF PFIZER, OR DAMAGE THE INTERESTS OF PFIZER OR THE
PRODUCTS;


 


(K)           MWI SHALL IMMEDIATELY NOTIFY PFIZER IN THE EVENT MWI OBTAINS
INFORMATION INDICATING THAT ANY OF THE PRODUCTS MAY HAVE TO BE RECALLED EITHER
BY VIRTUE OF APPLICABLE LAW OR REGULATION OR GOOD BUSINESS JUDGMENT. PFIZER
SHALL CONTROL ALL EFFORTS NECESSARY TO CONDUCT ANY SUCH RECALL. MWI SHALL
COOPERATE WITH PFIZER, AT PFIZER’S EXPENSE, AND MWI AGREES TO MAINTAIN ADEQUATE
RECORDS TO CONDUCT SUCH RECALL, INCLUDING THE NAME, ADDRESS AND PRODUCT
PURCHASES OF ALL PURCHASERS OF PFIZER PRODUCTS;


 


(L)            MAKE PAYMENT TO PFIZER FOR ALL PRODUCT PURCHASED FROM PFIZER
/**/;


 


(M)          PROVIDE TO PFIZER BY THE CLOSE OF BUSINESS ON THE LAST BUSINESS DAY
OF EACH PFIZER ACCOUNTING PERIOD (AS SET FORTH IN EXHIBIT F HERETO) AN INVENTORY
REPORT COVERING ALL INVENTORY PURCHASED FROM PFIZER.


 


(N)           PROVIDE PFIZER WITH A MONTHLY ACCOUNTING OF SALES VIA EDI FOR
PURPOSES OF ALLOWING PFIZER PROPER CREDIT TO ITS SALE PROFESSIONALS AND PROVIDE
TO COVANSYS BY THE CLOSE OF BUSINESS ON THE LAST DAY OF EACH PFIZER ACCOUNTING
PERIOD AN INVENTORY REPORT COVERING ALL PRODUCT INVENTORY PURCHASED FROM PFIZER
AND SETTING FORTH IN DOLLARS AT MWI’S ACQUISITION COST FROM PFIZER THE AMOUNT OF
INVENTORY BY PRODUCT. MWI AGREES THAT PFIZER SHALL HAVE THE RIGHT, UPON
REASONABLE ADVANCE NOTICE AND DURING BUSINESS HOURS TO AUDIT INVENTORY IN THE
POSSESSION OF MWI TO CONFIRM COMPLIANCE WITH THIS PARAGRAPH 4(N) AND TO CONFIRM
THE ACCURACY OF THE DATA CONTAINED IN THE REPORT.


 


(O)           PROVIDE TO COVANSYS ITS HEALTH INDUSTRY NUMBER, CUSTOMER HEALTH
INDUSTRY NUMBER, PFIZER PRODUCT NUMBER, TRANSACTION DATE, SHIP TO ZIP CODE,
NUMBER OF UNITS AND PRICE WITH RESPECT TO EACH SALE OF PRODUCT, AND UNIT
INVENTORIES ON EACH PFIZER PRODUCT SKU THAT MWI SELLS.


 


(P)           MWI WILL ALSO PROVIDE TO PFIZER THE INFORMATION, SERVICES AND
OPPORTUNITIES SET FORTH IN EXHIBIT B HERETO. MWI REPRESENTS AND WARRANTS TO
PFIZER THAT IT WILL ONLY PROVIDE DATA TO PFIZER, INCLUDING SPECIFIC PATIENT AND
ANIMAL OWNER INFORMATION THAT IS ALLOWABLE BY LAW.

 

--------------------------------------------------------------------------------


 


4.             PFIZER SHALL:


 


(A)           SELL THE PRODUCTS TO MWI AT THE PRICES PROVIDED FOR IN EXHIBIT A.
PFIZER SHALL HAVE THE UNRESTRICTED RIGHT TO REVISE THE PRICES, TERMS AND
CONDITIONS OF THE PRICE LIST, AND TO ADD OR DELETE PRODUCTS OR PACKAGE SIZES, AT
ANYTIME, AND THE REVISIONS SHALL BE EFFECTIVE ON ALL ORDERS SUBMITTED AFTER THE
EFFECTIVE DATE OF THE PRICE REVISIONS. IN ALL CASES OF ORDERS RECEIVED FOR OTHER
THAN IMMEDIATE SHIPMENT, THE PRICE FOR THE PRODUCTS SHALL BE THAT IN EFFECT AT
THE TIME OF SHIPMENT. NOTHING HEREIN SHALL PROHIBIT PFIZER FROM RAISING OR
AMENDING PRICES FOR PRODUCTS. PFIZER AGREES TO PROVIDE MWI /**/ NOTICE OF ANY
PRICE INCREASES. PFIZER SHALL BE FREE TO LIMIT SALES OF PRODUCTS TO MWI IN
ADVANCE OF ANY PRICE INCREASES;


 


(B)           COMPENSATE MWI IN ACCORDANCE WITH EXHIBIT D HERETO;


 


(C)           ALLOW MWI CREDIT ON PREPAID RETURNS IN ACCORDANCE WITH PFIZER’S
OUTDATED PRODUCTS POLICY WHICH IS IN EFFECT AT THE TIME;


 


5.             NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO LIMIT PFIZER’S
ABILITY TO SELL PRODUCTS TO ANY OTHER PARTY.


 


6.             ALL PURCHASES BY MWI PURSUANT TO THIS AGREEMENT SHALL BE IN
ACCORDANCE WITH THE TERMS OF PFIZER’S PRICING AND SHIPPING POLICIES, AS MAY BE
AMENDED BY PFIZER FROM TIME TO TIME.


 


7.             THE FOLLOWING STANDARD CONDITIONS SHALL APPLY TO ALL SALES UNDER
THIS AGREEMENT:


 


(A)           ALL ORDERS ARE SUBJECT TO ACCEPTANCE BY PFIZER’S HOME OFFICE.
TITLE TO THE GOODS SHALL PASS TO MWI ONCE THEY HAVE BEEN PROPERLY DELIVERED TO
THE ADDRESS DESIGNATED BY MWI. PRODUCTS REQUIRING TEMPERATURE CONTROL WILL BE
SHIPPED F.O.B. DESTINATION;


 


(B)           ANY TAX OR OTHER CHARGE UPON THE SALE AND/OR SHIPMENT OF THE GOODS
NOW OR HEREAFTER IMPOSED BY FEDERAL, STATE OR MUNICIPAL AUTHORITIES (OTHER THAN
PFIZER’S INCOME TAXES) SHALL BE PAID BY MWI. IN THE EVENT THAT THE PRICE OF ANY
ARTICLE INCLUDES TRANSPORTATION CHARGES, ANY INCREASE OR DECREASE IN
TRANSPORTATION CHARGES SHALL BE FOR MWI’S ACCOUNT;


 


(C)           EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN THE LABELING OF THE
PRODUCTS SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED WARRANTIES WITH
RESPECT TO THE PRODUCTS;


 


(D)           PFIZER SHALL DEFEND, INDEMNIFY, AND HOLD MWI HARMLESS FROM ALL
LIABILITIES, CLAIMS, DEMANDS, DAMAGES, COSTS AND EXPENSES, OR MONEY JUDGMENTS
INCURRED BY MWI OR RENDERED AGAINST IT RESULTING FROM (A) ANY BREACH BY PFIZER
OF THIS AGREEMENT, (B) THIRD PARTY CLAIMS OR ACTIONS FOR PERSONAL INJURY OR
PROPERTY DAMAGE WHICH ARISE OUT OF THE DISTRIBUTION OR SALE OF PFIZER PRODUCTS
OR THE FAILURE TO WARN, EXCEPT TO THE EXTENT THAT SUCH PERSONAL INJURY OR
PROPERTY DAMAGE ARISES OUT OF THE NEGLIGENCE OR WILLFUL MISCONDUCT OF MWI, AND
(C) ANY CLAIM THAT THE PRODUCTS, AS SOLD BY PFIZER, WERE DEFECTIVE, OR (D) ANY
CLAIM THAT A PRODUCT OR ITS ASSOCIATED LABELING OR ADVERTISING PREPARED BY
PFIZER INFRINGES ANY PATENT, TRADEMARK, TRADEMARK, COPYRIGHT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY.  PFIZER SHALL ASSUME THE DEFENSE
OF EACH SUCH CLAIM PROMPTLY AFTER WRITTEN NOTICE FROM MWI. IN THE EVENT PFIZER
IS FOUND BY ANY COURT OF COMPETENT JURISDICTION TO BE LIABLE FOR ANY CLAIM BASED
IN PRODUCTS LIABILITY, THEN PFIZER SHALL REIMBURSE MWI’S REASONABLE LEGAL FEES
INCURRED IN THE COURSE OF COOPERATING WITH PFIZER’S DEFENSE. TO BE COVERED BY
THIS DEFENSE AND INDEMNITY, MWI MUST: PROMPTLY NOTIFY PFIZER OF ANY SUCH CLAIM;
ALLOW PFIZER TO FULLY CONTROL THE DEFENSE AND/OR RESOLUTION OF THE CLAIM; AND
COOPERATE FULLY WITH PFIZER IN THE MATTER. THIS DEFENSE, INDEMNITY AND PAYMENT
FOR LEGAL FEES SHALL NOT APPLY TO CLAIMS ALLEGING: MWI ALTERATION, NEGLIGENT
HANDLING OR IMPROPER STORAGE OF THE PRODUCTS; SALE OF OUTDATED PRODUCTS; SALE OR
RECOMMENDATION OF THE PRODUCTS FOR USES OR IN A MANNER NOT SET FORTH IN EITHER
THE LABELING SUPPLIED BY PFIZER OR AS OTHERWISE SPECIFIED BY PFIZER IN WRITING;
OR SALE OF THE PRODUCTS AFTER RECEIPT OF WRITTEN NOTICE FROM PFIZER THAT SUCH
SALES SHOULD BE HALTED;

 

--------------------------------------------------------------------------------


 


(E)           IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR SPECIAL,
COLLATERAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR ARISING
OUT OF THE PURCHASE, RESALE, OR USE OF THE PRODUCTS. EXCEPT AS PROVIDED UNDER
SUBPARAGRAPH 7(D), ABOVE, TOTAL DAMAGES RECOVERABLE AGAINST PFIZER BY MWI SHALL
BE EXCLUSIVELY LIMITED TO THE PURCHASE PRICE OF THE PRODUCTS WITH RESPECT TO
WHICH DAMAGES ARE CLAIMED;


 


(F)            FAILURE OF PFIZER TO MAKE OR OF MWI TO TAKE, WHEN DUE, ANY
DELIVERY (OR PORTION THEREOF) PURSUANT TO AN ORDER HEREUNDER, IF OCCASIONED BY
ANY CIRCUMSTANCE OR CONDITION BEYOND THE CONTROL OF THE PARTY SO FAILING, SHALL
NOT SUBJECT THE FAILING PARTY TO ANY LIABILITY TO THE OTHER AND, AT THE OPTION
OF EITHER PARTY, THAT ORDER OR PORTION THEREOF NOT DELIVERED MAY BE CANCELED;


 


(G)           ACCEPTANCE OF MWI’S ORDER BY PFIZER IS EXPRESSLY MADE CONDITIONAL
UPON THE MWI’S ACCEPTANCE OF THE CONDITIONS OF SALE AS SET FORTH HEREIN, AND THE
PRICES, TERMS AND CONDITIONS OF THE PRICE LIST THEN IN EFFECT, NOTWITHSTANDING
ACKNOWLEDGMENT OR RECEIPT OF MWI’S PURCHASE ORDER CONTAINING ADDITIONAL OR
DIFFERENT PROVISIONS, OR CONFLICTING ORAL REPRESENTATIONS BY ANY AGENT OF
PFIZER.


 


(H)           ALL ORDERS TO MWI WILL RECEIVE FREE SHIPPING REGARDLESS OF ORDER
SIZE.


 


(I)            PAYMENT DUE DATE: /**/. PAYMENT DISCOUNT: /**/.


 


8.             THIS AGREEMENT SHALL NOT BE BINDING UPON PFIZER UNTIL IT IS
APPROVED BY PFIZER AT ITS NEW YORK, NEW YORK HEADQUARTERS.


 


9.             THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE DATE FIRST WRITTEN
ABOVE AND SHALL CONTINUE IN FORCE (HEREINAFTER, THE “CONTRACT TERM”) UNTIL
AUGUST 31, 2009. EITHER PARTY MAY TERMINATE THIS AGREEMENT PRIOR TO THE
EXPIRATION DATE OF THE CONTRACT TERM (I) WITH OR WITHOUT CAUSE, UPON THIRTY (30)
DAYS WRITTEN NOTICE TO THE OTHER PARTY, OR (II) IMMEDIATELY UPON WRITTEN NOTICE,
IN THE EVENT OF A MATERIAL BREACH BY THE OTHER PARTY. NOTWITHSTANDING THE ABOVE,
PFIZER MAY TERMINATE THIS AGREEMENT AT ANY TIME ON 15 DAYS WRITTEN NOTICE TO MWI
IN THE EVENT THAT PFIZER DETERMINES, IN ITS SOLE DISCRETION, THAT MWI HAS FAILED
TO COMPLY WITH ONE OR MORE OF THE TERMS AND CONDITIONS SET FORTH IN PARAGRAPH 3
ABOVE. IN ADDITION, AT ITS ELECTION, PFIZER MAY TERMINATE THIS AGREEMENT, UPON
THIRTY (30) DAYS WRITTEN NOTICE TO MWI, IN THE EVENT THAT MWI FAILS TO MEET THE
LEVEL OF SALES IDENTIFIED IN CHART B OF EXHIBIT D FOR TWO CONSECUTIVE MONTHS.


 


10.           MWI AND PFIZER ACKNOWLEDGE THAT IN THE PERFORMANCE OF THEIR DUTIES
HEREUNDER MWI AND PFIZER MAY OBTAIN ACCESS TO “CONFIDENTIAL INFORMATION” (AS
DEFINED BELOW) OF EACH OTHER.  MWI AND PFIZER AGREE THAT DURING THE TERM OF THIS
AGREEMENT AND FOR A PERIOD OF THREE (3) YEARS AFTER THE TERMINATION OF THIS
AGREEMENT, UNLESS SPECIFICALLY PERMITTED IN WRITING BY THE OTHER PARTY, TO
(A) RETAIN IN CONFIDENCE AND NOT DISCLOSE TO ANY THIRD PARTY AND (B) USE ONLY
FOR THE PURPOSE OF CARRYING OUT THEIR DUTIES HEREUNDER, ANY SUCH CONFIDENTIAL
INFORMATION. AS USED HEREIN THE TERM “CONFIDENTIAL INFORMATION” MEANS ANY
INFORMATION, OR DATA, WHETHER OF A BUSINESS OR SCIENTIFIC NATURE AND WHETHER IN
WRITTEN, ORAL OR TANGIBLE FORM, RELATING TO PFIZER’S AND MWI’S BUSINESS OR
POTENTIAL BUSINESS OR ITS RESEARCH AND DEVELOPMENT ACTIVITIES, NOT GENERALLY
AVAILABLE TO OR KNOWN TO THE PUBLIC, AND NOT OTHERWISE KNOWN TO THE RECEIVING
PARTY, THAT IS DISCLOSED TO OR LEARNED BY THE OTHER PARTY PURSUANT HERETO. UPON
COMPLETION OF THE WORK PROVIDED FOR HEREUNDER OR OTHER TERMINATION OF THIS
AGREEMENT EACH PARTY WILL RETURN TO THE OTHER PARTY ANY DOCUMENTS, OR COPIES
THEREOF, OR ANY PRODUCT SAMPLES, CONTAINING OR CONSTITUTING CONFIDENTIAL
INFORMATION DISCLOSED TO OR GENERATED BY EITHER PARTY IN CONNECTION WITH THIS
AGREEMENT.


 


11.           THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS TO BE FULLY PERFORMED THEREIN. THIS AGREEMENT IS
NOT ASSIGNABLE WITHOUT THE EXPRESS WRITTEN CONSENT OF PFIZER, AND MAY BE
MODIFIED OR AMENDED ONLY IN WRITING SIGNED BY THE PARTY TO BE BOUND.

 

--------------------------------------------------------------------------------


 


12.           THIS AGREEMENT AND DOCUMENTS REFERRED TO HEREIN EMBODY THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES HERETO, WILL SUPERSEDE PRIOR AGREEMENTS
RELATING TO THE PRODUCTS, AND MAY BE MODIFIED ONLY IN WRITING AND SIGNED BY THE
PARTIES TO BE BOUND. NO ACTIVITIES CONDUCTED PURSUANT TO THIS AGREEMENT OR
RELATED THERETO, INCLUDING BUT NOT LIMITED TO THE FUTURE PLANNING ACTIVITIES OF
THE PARTIES, SHALL BE DEEMED TO GIVE RISE TO ANY OBLIGATIONS ON THE PART OF
EITHER PARTY OTHER THAN AS EXPRESSLY PROVIDED FOR HEREIN.


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

MWI VETERINARY SUPPLY CO.

 

PFIZER INC.

 

 

 

 

 

 

BY:

/s/ Jim Cleary

 

BY:

/s/ Clinton A. Lewis, Jr.

Print Name:

Jim Cleary

 

 

Clinton A. Lewis, Jr.

Title:

President

 

 

President

 

 

 

U.S. Operations, PFIZER Animal Health

 

 

 

 

 

 

 

Date:

March 13, 2009

 

Date:

3/24/09

 

--------------------------------------------------------------------------------


 

EXHIBIT A



Products

 

Biologicals

 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

 

 

Canine

 

 

 

 

 

 

3543

 

10 DS BRONCHICINE CAe

 

 

 

10

 

5

3551

 

1 DS BRONCHICINE CAe (50 x 1ds)

 

 

 

1

 

50

4275

 

1 DS VANGUARD-B

 

 

 

1

 

25

4945

 

1 DS VANGUARD DAP

 

 

 

1

 

25

4952

 

1 DS VANGUARD DAMP

 

 

 

1

 

25

4928

 

1 DS VANGUARD CV

 

 

 

1

 

50

5300

 

1 DS VANGUARD PLUS CPV

 

 

 

1

 

50

5301

 

10 DS VANGUARD PLUS CPV

 

 

 

10

 

5

5303

 

1 DS VANGUARD PLUS 5

 

 

 

1

 

25

5305

 

1 DS VANGUARD PLUS 5/CV

 

 

 

1

 

25

5181

 

1 DS VANGUARD L 4

 

 

 

1

 

25

5180

 

1 DS VANGUARD PLUS 5 L4

 

 

 

1

 

25

5179

 

1 DS VANGUARD PLUS 5 L4-CV

 

 

 

1

 

25

5250

 

1 DS PORPHYROMONAS DENTICANIS-GULAE-SALIVOSA**

 

 

 

1

 

25

3600

 

1DS CANINE GnRF IMMUNOTHERAPY**

 

 

 

1

 

5

 

 

Rabies

 

 

 

 

 

 

4654

 

10 DS DEFENSOR 1

 

 

 

10

 

5

4627

 

1 DS DEFENSOR 3 (CALIF)

 

 

 

1

 

50

4628

 

10 DS DEFENSOR 3 (CALIF)

 

 

 

10

 

5

4996

 

1 DS DEFENSOR 3

 

 

 

1

 

50

4997

 

10 DS DEFENSOR 3

 

 

 

10

 

5

 

 

Feline

 

 

 

 

 

 

4310

 

1 DS FELOCELL 4

 

 

 

1

 

25

4305

 

1 DS FELOCELL 3

 

 

 

1

 

25

5314

 

1 DS FELOCELL FVR C Ch

 

 

 

1

 

25

5313

 

1 DS FELOCELL FVR C

 

 

 

1

 

25

5312

 

1 DS FELOCELL P

 

 

 

1

 

25

4350

 

1 DS FELOCELL FVR C (IN)

 

 

 

1

 

25

4363

 

1 DS LEUKOCELL 2

 

 

 

1

 

50

4643

 

1 DS FELOCELL FIP (IN)

 

 

 

1

 

25

Biological Accessories

 

 

 

 

 

 

0204

 

NEOGEN SLIP TIP SYRINGE 22 ga., 0.75”

 

 

 

 

 

100

0205

 

NEOGEN LUER LOCK SYRINGE 22 ga., 0.75”

 

 

 

 

 

100

0862

 

RABIES TAGS

 

 

 

 

 

100

 

--------------------------------------------------------------------------------


 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

Anti-Infectives

 

 

 

 

 

 

8430

 

ALBON TABLETS 125 MG

 

Rx

 

200 CT

 

1

8431

 

ALBON TABLETS 250 MG

 

Rx

 

500 CT

 

1

8432

 

ALBON TABLETS 500 MG

 

Rx

 

100 CT

 

1

8433

 

ALBON TABLETS 500 MG

 

Rx

 

500 CT

 

1

8435

 

ALBON ORAL SUSP 5%

 

Rx

 

2 OZ

 

1

8436

 

ALBON ORAL SUSP 5%

 

Rx

 

16 OZ

 

1

8000

 

AMOXI-DROP 50MG

 

Rx

 

15 ML

 

12

8001

 

AMOXI-DROP 50MG

 

Rx

 

30 ML

 

12

8004

 

AMOXI-TABS 50 MG

 

Rx

 

500 CT

 

1

8005

 

AMOXI-TABS 100 MG

 

Rx

 

500 CT

 

1

8006

 

AMOXI-TABS 200 MG

 

Rx

 

500 CT

 

1

8007

 

AMOXI-TABS 150 MG

 

Rx

 

500 CT

 

1

8008

 

AMOXI-TABS 400 MG

 

Rx

 

250 CT

 

1

1422

 

DELTA ALBAPLEX TABLETS 60 MG

 

Rx

 

500 CT

 

1

1423

 

DELTA ALBAPLEX 3X TABLETS 180 MG

 

Rx

 

250 CT

 

1

1437

 

LINCOCIN STERILE SOLUTION 100 MG

 

Rx

 

20 ML

 

1

1438

 

LINCOCIN TABS 100 MG

 

Rx

 

500 CT

 

1

1439

 

LINCOCIN TABS 200 MG

 

Rx

 

250 CT

 

1

1440

 

LINCOCIN TABS 500 MG

 

Rx

 

100 CT

 

1

1441

 

LINCOCIN AQUADROPS

 

Rx

 

20 ML

 

12

8438

 

PRIMOR TABLET 120 MG

 

Rx

 

100 CT

 

1

8439

 

PRIMOR TABLET 120 MG

 

Rx

 

1000 CT

 

1

8440

 

PRIMOR TABLET 240 MG

 

Rx

 

100 CT

 

1

8441

 

PRIMOR TABLET 240 MG

 

Rx

 

500 CT

 

1

8442

 

PRIMOR TABLET 600 MG

 

Rx

 

100 CT

 

1

8443

 

PRIMOR TABLET 600 MG

 

Rx

 

250 CT

 

1

8444

 

PRIMOR TABLET 1200 MG

 

Rx

 

100 CT

 

1

 

 

 

 

 

 

 

 

 

Topical Antibiotics/Other Pharmaceuticals

 

 

 

 

 

 

8020

 

DERMA-CLENS

 

 

 

1 OZ

 

12

1460

 

MITABAN

 

Rx

 

10.6 ML

 

6

1460

 

MITABAN

 

Rx

 

10.6 ML

 

1-5 bottles

7047

 

MITA CLEAR

 

 

 

12 ML

 

12

7048

 

MITA CLEAR

 

 

 

22 ML

 

12

1471

 

NEO-PREDEF w/TETRACAINE TOPICAL POWDER

 

Rx

 

15 GM

 

12

8055

 

OTI-CLENS

 

 

 

4 OZ

 

12

6882

 

PAN OTIC

 

 

 

2 OZ

 

12

6883

 

PAN OTIC

 

 

 

12 OZ

 

1

8276

 

TRI-OPTIC-P OPHTHALMIC

 

Rx

 

1/80Z

 

12

8274

 

TRI-OPTIC-S OPHTHALMIC

 

Rx

 

1/80Z

 

12

1491

 

TRITOP

 

Rx

 

10 GM

 

12

1492

 

TRITOP (Bulk Pack)

 

Rx

 

144x 10GM

 

1

 

--------------------------------------------------------------------------------


 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

Sedatives

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Anipryl

 

 

 

 

 

 

 

 

8191

 

ANIPRYL 2 MG (PURPLE)

 

Rx

 

30 CT

 

1

8192

 

ANIPRYL 5 MG (RED)

 

Rx

 

30 CT

 

1

8193

 

ANIPRYL 10 MG (BLUE)

 

Rx

 

30 CT

 

1

8194

 

ANIPRYL 15 MG (ORANGE)

 

Rx

 

30 CT

 

1

8195

 

ANIPRYL 30 MG (TEAL)

 

Rx

 

30 CT

 

1

 

 

 

 

 

 

 

 

 

Parasiticides

 

 

 

 

 

 

 

 

8512

 

REVOLUTION Cat 5.1-15 lbs (Blue)

 

Rx

 

6 PK

 

10

8513

 

REVOLUTION Dog 5.1-10 lbs (Purple)

 

Rx

 

6 PK

 

10

8514

 

REVOLUTION Dog 10.1-20 lbs (Brown)

 

Rx

 

6 PK

 

10

8515

 

REVOLUTION Dog 20.1-40 lbs (Red)

 

Rx

 

6 PK

 

10

8516

 

REVOLUTION Dog 40.1-85 lbs (Teal)

 

Rx

 

6 PK

 

10

8519

 

REVOLUTION Dog 85.1-130 lbs (Plum)

 

Rx

 

6 PK

 

10

8511

 

REVOLUTION Puppy/Kitten up to 5lbs (Mauve)

 

Rx

 

3 PK

 

10

8732

 

REVOLUTION Cat 5.1-15 lbs (Blue)

 

Rx

 

3 PK

 

10

8733

 

REVOLUTION Dog 5.1-10 lbs (Purple)

 

Rx

 

3 PK

 

10

8734

 

REVOLUTION Dog 10.1-20 lbs (Brown)

 

Rx

 

3 PK

 

10

8735

 

REVOLUTION Dog 20.1-40 lbs (Red)

 

Rx

 

3 PK

 

10

8736

 

REVOLUTION Dog 40.1-85 lbs (Teal)

 

Rx

 

3 PK

 

10

8737

 

REVOLUTION Dog 85.1-130 lbs (Plum)

 

Rx

 

3 PK

 

10

 

 

 

 

 

 

 

 

 

Parasiticides

 

 

 

 

 

 

 

 

7990

 

NEMEX 2 DISPLAY PACK

 

 

 

60 ML

 

12

7991

 

NEMEX 2 BULK PACK

 

 

 

60 ML

 

60

7992

 

NEMEX 2 SUSPENSION

 

 

 

PINT

 

1

7993

 

NEMEX SMALL DOG TABS

 

 

 

100 TABS

 

1

7994

 

NEMEX LARGE DOG TABS

 

 

 

50 TABS

 

1

 

 

 

 

 

 

 

 

 

Cestex

 

 

 

 

 

 

 

 

8032

 

CESTEX TABLET 12.5 MG (Red)

 

Rx

 

100 CT

 

1

8033

 

CESTEX TABLET 25 MG (Brown)

 

Rx

 

100 CT

 

1

8034

 

CESTEX TABLET 50 MG (Gray)

 

Rx

 

50 CT

 

1

8035

 

CESTEX TABLET 100 MG (Orange)

 

Rx

 

50 CT

 

1

8026

 

CESTEX TABLET HALF BOTTLE 12.5 MG (Red)

 

Rx

 

50 CT

 

1

8029

 

CESTEX TABLET HALF BOTTLE 25 MG (Brown)

 

Rx

 

50 CT

 

1

8031

 

CESTEX TABLET HALF BOTTLE 50 MG (Gray)

 

Rx

 

25 CT

 

1

8036

 

CESTEX TABLET HALF BOTTLE 100 MG (Orange)

 

Rx

 

25 CT

 

1

 

 

 

 

 

 

 

 

 

Feline Vitamins

 

 

 

 

 

 

 

 

8092

 

FAVOR WITH TAURINE

 

 

 

60 CT

 

1

 

--------------------------------------------------------------------------------


 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

Pet Tabs

 

 

 

 

 

 

 

 

8083

 

PET TABS

 

 

 

60 CT

 

1

8084

 

PET TABS

 

 

 

180 CT

 

1

8085

 

PET TABS

 

 

 

500 CT

 

1

8107

 

PET TABS PLUS

 

 

 

60 CT

 

1

8108

 

PET TABS PLUS

 

 

 

180 CT

 

1

Vi-Sorbits

 

 

 

 

 

 

 

 

8866

 

VI-SORBITS NEW FORMULA

 

 

 

50 CT

 

1

8868

 

VI-SORBTTS NEW FORMULA

 

 

 

200 CT

 

1

Unipet Nutritabs

 

 

 

 

 

 

 

 

1497

 

UNIPET NUTRITABS 300 CT *

 

 

 

300 CT

 

12

Specialties

 

 

 

 

 

 

 

 

8022

 

LAX-AIRE

 

 

 

3 OZ

 

1

8060

 

PET CAL TABLETS

 

 

 

60 CT

 

1

8061

 

PET CAL TABLETS

 

 

 

180 CT

 

1

8044

 

PET-TINIC

 

 

 

1 OZ

 

1

8045

 

PET-TINIC

 

 

 

4 OZ

 

1

Other Canine and Feline Products

 

 

 

 

 

 

8255

 

ELIMIN-ODOR PET ACCIDENT

 

 

 

8 OZ

 

1

8258

 

GEN PURPOSE ELIMIN-ODOR

 

 

 

8 OZ

 

1

8262

 

CANINE ELIMIN-ODOR

 

 

 

8 OZ

 

1

8264

 

FELINE ELIMIN-ODOR

 

 

 

8 OZ

 

1

8269

 

PET STAIN ELIMINATOR

 

 

 

8 OZ

 

1

8299

 

PET HAIR ATTRACTOR REFILL

 

 

 

12 CT

 

1

8300

 

PET HAIR ATTRACTOR

 

 

 

12 CT

 

1

0309

 

PLASTIC DISPENSING BAGS

 

 

 

 

 

250

 

--------------------------------------------------------------------------------

*These products will be discontinued when inventory is depleted.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

AAHA/MarketLink Customer List of Customers for whom incentive Payments may be
made under Exhibit D, Paragraph 2 includes /**/ Indentified AAHA/MarketLink
Accounts and have been sent under separate cover.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

MWI-AAHA Marketlink 2009 Agreement

Revolution Customers that receive Logistics Fee for Sales in Excess of /**/ and
with

sales of /**/ or more count towards Incentive Payment

 

List of Approved Revolution Customers with Purchases Greater than /**/

 

HIN

NARC

 

NARC Name

Parent NARC

 

Approved Company

/**/

/**/

 

/**/

/**/

 

/**/

 

--------------------------------------------------------------------------------


 

Exhibit D



Compensation

 

DEFINITIONS:

 

“Sales” shall mean revenues generated by gross sales of Products less any
legitimate returns.

 

PFIZER shall compensate MWI as follows:

 


1.                                       LOGISTICS PAYMENT:


 

In return for MWI receiving shipments at its 12 shipping locations and
reshipping to customers as specified in paragraph 3 (c) above, PFIZER shall pay
MWI a logistics payment of /**/ of Sales out by MWI to the AAHA MARKETLink
Customers listed in Exhibit E for all Sales out by MWI of PFIZER CAD products
listed in Exhibit A only, including Sales out of up to /**/ of Revolution per
customer for all customers, and Sales out of Revolution in excess of /**/ per
customer only for those customers on the list provided in Exhibit C hereto. This
payment will be made once every /**/. For purposes of this paragraph 1 AAHA
MARKETLink Customers shall mean all those customers that are AAHA member
practices.

 


2.                                       INCENTIVE PAYMENT:


 

(A)                                  PFIZER WILL PAY MWI AN INCENTIVE PAYMENT AS
DESCRIBED IN THIS PARAGRAPH 2 OF EXHIBIT D. THE INCENTIVE PAYMENT WILL BE BASED
ON SALES OUT BY MWI ONLY TO CUSTOMERS WHO ARE ON EXHIBIT B HERETO AT THE TIME
THIS AGREEMENT IS FIRST SIGNED BY PFIZER AND MWI. SALES TO ANY CUSTOMERS ADDED
TO EXHIBIT B AFTER THE DATE OF LAST SIGNATURE HERETO SHALL NOT QUALIFY TOWARDS
CALCULATION OF THE INCENTIVE PAYMENT MADE UNDER THIS PARAGRAPH 2.

 

(B)                                 THE INCENTIVE PAYMENT SHALL BE CALCULATED AS
FOLLOWS:

 

(I)                                     /**/

 

(II)                                  /**/

 


3.                                       PRODUCT EXCLUSIONS:


 

(A)                                  THIS AGREEMENT COVERS PFIZER COMPANION
ANIMAL PRODUCTS ONLY, PROVIDED HOWEVER, THAT RIMADYL, CLAVAMOX, SIMPLICEF,
DEXDOMITOR, ANTISEDAN, DOXIROBE, MEDROL, ANTIROBE, TEMARIL-P,ZENIQUIN TERRAMYCIN
OPTHALMIC OINTMENT, ROCCAL D PLUS, DEPO MEDROL 40MG/5ML AND SOLU DELTA CORTEF
100MG AND 500MG /10ML ARE HANDLED IN SEPARATE AGREEMENTS, AND ARE NOT SUBJECT TO
THE PAYMENT TERMS IN THIS AGREEMENT. NO PAYMENT IN ANY FORM SHALL BE DUE TO MWI
FOR SALES BY MWI OF THESE PRODUCTS UNDER THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 

Chart A: Base Target VS. Target Milestones for 2009

 

 

 

 

 

SALES OUT TARGETS REPRESENTING GROWTH
OVER BASE TARGET FOR 2009

 

Category

 

2008 Actual
Sales

 

2009 Base

Target

 

Tier 1 Sales Target
/**/ Incentive Payment on
incremental Sales above
2008 actual Sales if Sales
Exceed:

 

Tier 2 Sales Target
/**/ Incentive Payment on
Incremental Sales above

Tier 1 Sales Target if Sales
Exceed:

 

Base Products *

 

/**/

 

/**/

 

/**/

 

/**/

 

4 - Way Lepto

 

/**/

 

/**/

 

/**/

 

/**/

 

Bronchicine

 

/**/

 

/**/

 

/**/

 

/**/

 

Cerenia

 

/**/

 

/**/

 

/**/

 

/**/

 

Convenia

 

/**/

 

/**/

 

/**/

 

/**/

 

Feline Revolution

 

/**/

 

/**/

 

/**/

 

/**/

 

Totals

 

/**/

 

/**/

 

/**/

 

/**/

 

 

Chart B: Monthly Base Target Schedule

 

 

 

BASE TARGETS
(Sales per month)

 

Category

 

March-
August
2009

 

March
 2009

 

April
2009

 

May
2009

 

June
2009

 

July
2009

 

August
2009

 

Base Products*

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

4-Way Lepto

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Bronchicine

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Cerenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Convenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Feline Revolution

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Totals

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

 

--------------------------------------------------------------------------------


 

Chart C: Monthly Tier 1 Target Schedule

 

 

 

TIER 1 TARGETS
(Sales per month)

 

Category

 

March-
August 2009

 

March
2009

 

April
2009

 

May
2009

 

June
2009

 

July
2009

 

August 
2009

 

Base Products*

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

4-Way Lepto

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Bronchicine

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Cerenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Convenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Feline Revolution

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Totals

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

 

Chart D: Monthly Tier 2 Target Schedule

 

 

 

TIER 2 TARGETS
(Sales per month)

 

Category

 

March-
August 2009

 

March
2009

 

April
2009

 

May
2009

 

June
2009

 

July
2009

 

August 
2009

 

Base Products*

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

4-Way Lepto

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Bronchicine

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Cerenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Convenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Feline Revolution

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Totals

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

 

--------------------------------------------------------------------------------

*All Products listed on Exhibit A other than Bronchicine, Cerenia, Convenia, L4
Vaccines, and Feline Revolution.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

/**/ Accounts for whom logistics payments will be made in accordance with
Exhibit D, paragraph 1.

 

--------------------------------------------------------------------------------